DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 26 October 2021 have been considered and are persuasive. In particular, as noted by Applicant in the sole page of said arguments, the limitations of claim 5 have been incorporated into independent claim 1 and claim 5 has been cancelled. Because the examiner agrees that the Duraffourg reference is still not considered to teach or suggest the features of claim 1 for the reasons cited below, a notice of allowability is attached herewith and the amendment filed 26 October 2021 has been entered.

Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a heat flux sensor including a heating wire of micrometric dimension comprised between 1 µm and 500 µm in length and (emphasis added) between 1 µm and 50 µm in width, a beam suspended with respect to a support, and wherein one end of the beam is integral with the heating wire so as to enable a conduction of heat from the heating wire to the beam, a variation in temperature of the heating wire induced by a variation in a characteristic when considered in combination with the other limitations as recited in the claim.
As to claims 2-4 and 6-22: Each of said claims depends ultimately from claim 1 and accordingly is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN M ROYSTON/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856